Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of DirectorsRLJ Entertainment, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-188609) on Form S-8 of RLJ Entertainment, Inc. of our report dated May8, 2015, with respect to the consolidated balance sheet of RLJ Entertainment, Inc. as of December31, 2014 and the related consolidated statements of operations, changes in shareholders’ (deficit) equity, cash flows, and comprehensive loss for the year ended December31, 2014, which report appears in the December31, 2014 annual report on Form 10-K of RLJ Entertainment, Inc. /s/ KPMG LLP
